           Case 1:13-cr-00167-RJS Document 79 Filed 06/23/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 UNITED STATES OF AMERICA


          -v-
                                                               No. 13-cr-167 (RJS)
                                                                    ORDER
 FRANKLIN NUNEZ,

                               Defendant.


RICHARD J. SULLIVAN, Circuit Judge:

         Defendant’s resentencing for violation of supervised release is currently scheduled for

July 7, 2020 at 3:00 p.m. (Doc. No. 75.) Given the current COVID-19 pandemic, IT IS HEREBY

ORDERED THAT Defendant shall submit a letter by June 24, 2020, notifying the Court whether,

after consultation with his counsel, he wishes to proceed in person or by videoconference or, if

videoconference is not reasonably available, by teleconference. IT IS FURTHER ORDERED

THAT should Defendant wish to proceed by videoconference/teleconference, Defendant shall

inform the Court what technology options are available to him. Specifically, Defendant shall

notify the Court whether he has access to either (i) an electronic device with a webcam and the

Skype for Business application, (ii) a phone, or (iii) some other similar means of attending a

videoconference/teleconference.

SO ORDERED.

Dated:          June 22, 2020
                New York, New York


                                                    RICHARD J.  J SULLIVAN
                                                    UNITED STATES CIRCUIT JUDGE
                                                    Sitting by Designation
